                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

KIMBERLY DENISE MCCRAY,                   :
                                          :
              Plaintiff,                  :
                                          :
v.                                        :      CASE NO. 4:18-CV-206-CDL-MSH
                                          :
COMMISSIONER OF SOCIAL                    :
SECURITY,                                 :
                                          :
              Defendant.                  :
                                          :

                                      ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light

of the Defendant’s request to remand, with Plaintiff’s consent, this case is hereby

remanded. Remand is appropriate in this case because the Appeals Council did not

properly evaluate whether Plaintiff demonstrated good cause for not timely requesting

review of the Administrative Law Judge’s decision issued on March 30, 2016.

       On remand, the Appeals Council shall further evaluate the claimant’s good cause

based on the circumstances of the case in accordance with HALLEX I-3-1-1.

       Accordingly, this Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a remand of the cause to the Commissioner for

further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,
501 U.S. 89 (1991). The Clerk of the Court will enter a separate judgment pursuant to Rule

58 of the Federal Rules of Civil Procedure.

      SO ORDERED, this 15th day of May, 2019.

                                         /s/Clay D. Land
                                         CLAY D. LAND, CHIEF
                                         UNITED STATES DISTRICT JUDGE




                                              2
